Citation Nr: 1621516	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  06-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus with hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 2004.


This appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's claim for service connection for bilateral pes planus with hallux valgus.

In February 2012, the Board denied the Veteran's claim for service connection.  The Veteran subsequently appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision, and remanded the claim to the Board.

In November 2013, the Board again denied the Veteran's claim.  The Veteran subsequently appealed the November 2013 Board decision to the Court.  In April 2014, pursuant to a JMR, the Court again vacated the Board's decision and remanded the claim to the Board.

In August 2014, the Board once again denied the Veteran's claim and the Veteran once again appealed the decision to the Court.  In a January 2016 Memorandum Decision, the Court reversed and remanded the Board's decision.  In that Memorandum Decision, the Court directed the Board to enter a finding that the Veteran's preexisting pes planus with hallux valgus was aggravated by service.  The case is once again before the Board.  


FINDING OF FACT

The Veteran's preexisting bilateral pes planus with hallux valgus was aggravated by service. 


CONCLUSION OF LAW

The criteria for service-connected aggravation of bilateral pes planus with hallux 

valgus have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R.     § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court's January 2016 Memorandum Decision directed the Board to enter a finding that the Veteran's preexisting pes planus with hallux valgus was aggravated by service.  Service connection for pes planus with hallux valgus is therefore granted based upon in-service aggravation.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

Entitlement to service connection for bilateral pes planus with hallux valgus, based upon aggravation in service, is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


